NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KEHINDE TAIWO,
Petitioner,
V.
OFFICE OF COMPLIANCE,
Responden,t.
2011-6002 ..
On petition for review of a decision of the Board of Di-
rectors of the Office of Compliance, case no. 10-AC-25.
ON MOTION
ORDER
Kehinde TaiWo moves for an extension of time, until
November 14, 2011, to file his opposition to respondent’s
motion for summary af;firmance.
Upon consideration thereof
IT ls ORDERED 'I‘HAT:

TAIWO v_ 000 2
The motion is granted
FOR THE COURT
0CT 0 5 2011
lsi J an Horba1y
Date J an Horba1y
C1erk _
oc: Dalton J. HoWard, Jr., ESq.
Peter A. EVe1eth, Esq. F"_ED
U.S. COURT 0F APPEALS FOR
S21 THE FEDF_RAL ClRCU|T
0CT U6ZU11
utu anew
re cum